IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                         January 22, 2009

                                   Summary Calendar                   Charles R. Fulbruge III
                                     No. 08-30566                             Clerk


BRAMMER ENGINEERING, INC

                                                  Plaintiff - Appellant
v.

EAST WRIGHT MOUNTAIN LTD PARTNERSHIP;
EAST WRIGHT MOUNTAIN LLC

                                                  Defendants - Appellees



                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:07-cv-01112


Before KING, DENNIS, and OWEN, Circuit Judges.
PER CURIAM:*
       Plaintiff Brammer Engineering, Inc. (“Brammer”) appeals from the district
court’s dismissal of its claims without prejudice for lack of personal jurisdiction
pursuant to Federal Rule of Civil Procedure 12(b)(1).                  The district court
concluded that defendants East Wright Mount Ltd. Partnership (“the
Partnership”) and East Wright Mountain, LLC (“EWM LLC”) did not have



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 08-30566

sufficient contacts with the state of Louisiana to support the exercise of personal
jurisdiction over them. We affirm for the reasons stated below.
                                BACKGROUND
      The parties do not dispute that the Partnership and EWM LLC are
residents of Texas. In December 2003, the Partnership, of which EMW LLC is
general partner, entered into a Joint Operating Agreement (“JOA”) with EnSight
Energy Management, LLC (“EnSight”) concerning the operation of an energy
prospect in Smith County, Texas. Ensight is a Texas corporation and the JOA
gave Ensight the right to operate certain wells on the prospect.         The JOA
includes Texas choice-of-law and forum selection provisions. Ensight in turn
executed an operating contract with Brammer, a Louisiana corporation based in
Shreveport, for Brammer to act as contract operator for wells operated by
Ensight in Smith County. Neither the Partnership nor EMW LLC was party to
the contract between Ensight and Brammer.
      Brammer subsequently brought the instant suit in the Louisiana state
courts against the Partnership and EMW LLC, alleging they are liable for
amounts owed to Brammer for drilling a well on the prospect. Brammer alleges
its right to payment from defendants arises from Brammer’s purported
subrogation to Ensight’s rights in the JOA.         Brammer further alleges it
interacted with the Partnership both before and after completing the well, and
that the Partnership -- despite being given the option not to complete the well --
elected to have Brammer finish the well.
      Defendants removed to the United States District Court for the Western
District of Louisiana claiming diversity jurisdiction under 28 U.S.C. § 1332.
They subsequently moved for dismissal pursuant to Rule 12(b)(1) for lack of
personal jurisdiction.   The district court granted the motion without an
evidentiary hearing, relying on our decision in Holt Oil & Gas Corp. v Harvey,



                                        2
                                  No. 08-30566

801 F.2d 773 (5th Cir. 1986), and dismissed Brammer’s claims without prejudice.
Brammer timely appealed.
                           STANDARD OF REVIEW
      We review a dismissal for lack of personal jurisdiction de novo. Alpine
View Co. v. Atlas Copco AB, 205 F.3d 208, 214 (5th Cir. 2000). “When, as here,
the district court conducted no evidentiary hearing, the party seeking to assert
jurisdiction must present sufficient facts as to make out only a prima facie case
supporting jurisdiction.” Id. at 215. “We must accept as true that party’s
uncontroverted allegations, and resolve in its favor all conflicts between the facts
contained the parties’ affidavits and other documentation.” Id.
                                 DISCUSSION
      As a federal court sitting in diversity, the district court may exercise
personal jurisdiction over defendants if the Louisiana long-arm statute confers
personal jurisdiction over them and the exercise of personal jurisdiction
comports with due process under the United States Constitution. See Latshaw
v. Johnston, 167 F.3d 208, 211 (5th Cir. 1999). Because the Louisiana long-arm
statute extends to the limits of due process, we collapse the usual two-step
inquiry into a single question: whether the exercise of personal jurisdiction over
the defendants is permissible under the Due Process Clause of the Fourteenth
Amendment. Alpine View, 205 F.3d at 215.
      The Due Process Clause permits exercising personal jurisdiction over a
nonresident defendant if: (1) the defendant has purposefully availed himself of
the protections and benefits of the forum state by establishing “minimum
contacts” with that state, and (2) the exercise of jurisdiction comports with “fair
play and substantial justice.” Alpine View, 205 F.3d at 214-15. These minimum
contacts may be established through contacts sufficient to support “specific
jurisdiction,” or contacts so systematic and continuous as to support “general
jurisdiction” over the defendant. See Burger King Corp. v. Rudzewicz, 471 U.S.
3
                                  No. 08-30566

462, 472 (1985); Helicopteros Nacionales de Colombia, S.A. v. Hall, 466 U.S.
408, 414-16 (1984). Brammer does not claim that defendants’ contacts with
Louisiana are sufficient to support the exercise of general jurisdiction, arguing
only that due process permits the exercise of specific jurisdiction. “Specific
jurisdiction exists when the nonresident defendant’s contacts with the forum
state arise from, or are directly related to, the cause of action.” Mink v. AAAA
Development LLC, 190 F.3d 333, 336 (5th Cir. 1999).
      Brammer argues that the Partnership established sufficient contacts with
Louisiana by: (1) entering into a JOA knowing that twelve of the fourteen parties
to the agreement were Louisiana residents and that Ensight had an office in
Shreveport; and (2) having dealings with Brammer that necessarily connected
with Louisiana, in that there were specific agreements between the Partnership
and Brammer, the Partnership required that Brammer provide certain records,
and the Partnership required that Brammer conduct an audit of records
regarding the well. As the district court correctly held, these alleged contacts
are not sufficient to support the exercise of specific personal jurisdiction over
defendants.
      A forum state may only exercise jurisdiction over a defendant who has
“purposefully directed” his activities toward that state. Burger King, 471 U.S.
at 476. First, the mere contracting with a resident of the forum state is not in
itself sufficient to establish minimum contacts such that the forum state may
exercise personal jurisdiction over the defendant. Id. at 479. Thus, the fact that
defendants may have been parties to contracts with Louisiana residents,
including Brammer, does not give rise to jurisdiction. Second, this court has
held that personal jurisdiction does not exist if the defendant’s contacts result
from “the mere fortuity that the plaintiff happens to be a resident of the forum.”
Pattersvon v. Dietze, Inc., 764 F.2d 1145, 1147-48 (5th Cir. 1985). Brammer’s
allegations that defendants sent communications to it in Louisiana, and

                                        4
                                   No. 08-30566

requested that Brammer “provide records” or conduct an audit of its records are
the type of merely fortuitous contacts that cannot support personal jurisdiction
(i.e., they are contacts resulting from the mere fact that the plaintiff is a resident
of the forum state and not from any purposeful act of the defendants directed
towards the forum state).
      The district court correctly analogized the instant case to our decision in
Holt Oil & Gas Corp. v. Harvey, 801 F.2d 773 (5th Cir. 1986), where we held on
similar facts that the defendant did not have sufficient contacts to support the
exercise of personal jurisdiction. Holt was a resident of Texas; the defendant,
Harvey, was a resident of Oklahoma. Holt and Harvey entered into a JOA for
the drilling of an energy prospect in Oklahoma, with Holt performing the drilling
services and Harvey agreeing to pay a share of the drilling costs. When a
dispute arose concerning the drilling of a well, Holt filed suit in the Texas federal
district court attempting to claim the unpaid portion of the drilling costs. The
district court denied Harvey’s motion to dismiss for lack of personal jurisdiction,
finding specific jurisdiction over the defendant, and this court affirmed but only
because Harvey had sufficient contacts with the forum state to give rise to
general jurisdiction. See id. at 776, 778.
      In support of specific jurisdiction, Holt argued that Harvey had sufficient
contacts because he entered into a contract with Holt, a Texas resident; sent a
final revised JOA from Oklahoma to Holt in Texas; sent three checks from
Oklahoma to Texas “in partial performance of [his] contractual obligations”; and
engaged in “extensive” communications with Holt. This court concluded that
those contacts could not give rise to specific personal jurisdiction in the forum
state. Merely contracting with a resident of the forum state is not sufficient to
support personal jurisdiction, and we saw significance in the contract’s
Oklahoma choice-of-law provision and the fact that “performance of the contract
was centered in Oklahoma rather than Texas.” Finally, Harvey’s mailing

                                          5
                                  No. 08-30566

payments or sending communications to the forum state did not support
jurisdiction because they did not amount to his “purposeful availment of the
benefits and protections of Texas law.” Id. at 777-78.
      As in Holt, the performance of the contract in this case was not centered
in the forum state. Instead, the performance of this contract was centered in
Texas, where the energy prospect is located and Brammer drilled the well.
Moreover, like the contract in Holt, the JOA in this case contains a Texas choice-
of-law provision, as well as a Texas forum selection clause. Finally, defendants’
alleged contacts with Louisiana involving records and audits were, at most,
merely incidental to performance of the Texas-centered contract and resulted
only from the coincidence that Brammer is a Louisiana resident.             Such
incidental requests, like the communications in Holt, do not evidence defendants’
purposeful availment of the benefits and protections of Louisiana law.
      Brammer attempts to distinguish Holt because “there is no indication that
the plaintiff in Holt contended that significant performance under the JOA was
rendered in the forum state.” However, we are not persuaded by Brammer’s
argument that significant performance under the JOA in this case was rendered
in the forum state. Here, the JOA dealt with the operation of an energy prospect
in Texas, involved the drilling of wells in Texas, called for Texas law to be the
governing law, and chose Texas courts as the forum for resolving disputes
arising from the contract.
      Accordingly, the district court properly granted defendants’ motion to
dismiss for lack of personal jurisdiction because, even accepting Brammer’s
uncontroverted allegations as true and viewing the affidavits in the light most
favorable to exercising jurisdiction, Brammer failed to establish a prima facie
case supporting jurisdiction.
                                CONCLUSION
      For the foregoing reasons, we affirm the judgment of the district court.

                                        6
            No. 08-30566

AFFIRMED.




                 7